This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3                  Plaintiff-Appellee,

 4 v.                                                                    No. A-1-CA-37006

 5 SAUL D. LICON,

 6                  Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF LEA COUNTY
 8 Gary L. Clingman, District Judge

 9 Hector H. Balderas, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Templeman and Crutchfiled
13 Barry Crutchfield
14 Lovington, NM

15 for Appellant

16                                 MEMORANDUM OPINION

17 HANISEE, Judge.

18   {1}    Saul Licon (Defendant) appeals from denial of his motion to reconsider

19 sentence on double jeopardy grounds, following entry of an unconditional guilty plea

20 and a judgment and sentence convicting him of three counts of aggravated assault with
 1 a deadly weapon upon a peace officer, two counts of battery upon a peace officer, and

 2 driving with a revoked license. [RP 78, 95, 99, 104] We issued a notice proposing to

 3 affirm. [CN 1, 4] Defendant filed a memorandum in opposition, which we have duly

 4 considered. Remaining unpersuaded, we affirm.

 5   {2}   Defendant continues to argue his conduct constituted only one offense because

 6 the events occurred within seconds of each other, there were no intervening acts, each

 7 of the acts constituted swerving at or from police cars, each act involved the same

 8 intent by Defendant, and the three officers who were the victims were engaged in a

 9 combined effort to stop Defendant. [MIO 2-3] As set forth in our notice to Defendant,

10 under State v. Olsson, 2014-NMSC-012, 324 P.3d 1230 and State v. Bernal, 2006-

11 NMSC-050, 140 N.M. 644, 146 P.3d 289, we conclude Defendant’s actions in

12 sequentially swerving his vehicle toward each of the three officers—each of whom

13 drove their own separate police vehicle—to be sufficiently distinct for double

14 jeopardy purposes. We find Defendant’s argument his acts constituted a single offense

15 unavailing. Therefore, we hold the district court did not err in denying Defendant’s

16 motion to reconsider his sentence on double jeopardy grounds. We further conclude

17 Defendant’s argument also does not provide a basis for vacating his multiple

18 convictions on double jeopardy grounds.

19   {3}   Accordingly, we affirm.



                                             2
1   {4}   IT IS SO ORDERED.


2
3                             J. MILES HANISEE, Judge
4 WE CONCUR:


5
6 M. MONICA ZAMORA, Judge


7
8 JULIE J. VARGAS, Judge




                               3